Case 4:16-cr-00176-ALM-KPJ Document 309 Filed 06/14/19 Page 1 of 5 PageID #: 4287



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

       UNITED STATES OF AMERICA,                         § CRIMINAL ACTION NO.
                Plaintiff,                               §
                                                         § 4:16-CR-176
       v.                                                §
                                                         §
             JAMES MORRIS BALAGIA,                       §
                   Defendant.                            §

        Reply to Government’s Response to Defendant’s Motion for Order to Show Cause

            Saturday, June 15, will mark an entire year from the start of the government’s discovery

  games launched to keep this prosecution shrouded in secrecy. None of the disputed documents have

  been produced despite numerous emails, phone calls, motions, and the in-court agreements blessed

  by the Honorable Magistrate Judge Christine Nowak.

            On June 15, 2018, defense counsel (Daphne and Norm Silverman) met with the government

  (Heather Rattan and FBI SA Jason Rennie) regarding discovery. In that meeting, undersigned counsel

  identified Mr. Balagia’s defenses and the documents in the government’s possession that defense

  counsel would need in order to prove Mr. Balagia’s direct defenses to the government’s allegations.

  In that meeting undersigned counsel told the government that Mr. Balagia was innocent and that

  language perceived by Rattan and Rennie to be a crime was in fact language used in particular

  government operations. In that meeting, undersigned counsel told the government what she had

  learned about Charles Morgan and about the “Program” that Morgan was using as a type of

  government agent in this case. In that meeting, Rattan stated that she understood that what the

  defense sought was discoverable immediately pursuant to Rule 16 as “material to the preparation of

  the defendant’s defense.” The discovery requests are not and have never been a fishing expedition.

  The government knows this is not a fishing expedition. To claim that the defense requests are a

  fishing expedition displays a flagrant lack of candor.


                                                     1
Case 4:16-cr-00176-ALM-KPJ Document 309 Filed 06/14/19 Page 2 of 5 PageID #: 4288



                 Since the discovery meeting, instead of producing documents, the government

  engaged in a year of obfuscation, delay tactics, secrecy, fake courtesy embedded in semantics,

  misleading promises in Court and finally filing malicious allegations against defense counsel, all in

  order to attempt to avoid producing Rule 16 defense evidence. The defense has diligently pursued the

  information through its own investigation spanning the globe. The year of failure to produce records

  and games implemented to accomplish the delay reflect bad faith by the government.

         The most recent game is the “my fingers were crossed game.” An agreement is an agreement.

  The government agreed to a resolution of disputed motions. The prosecutors’ plan seems to have

  been to agree to produce the documents in order to avoid a hearing and then, if after they see the

  records they do not want to produce them, then they claim they never agreed to produce the records.

  Their fingers were crossed. The Government is acting in bad faith by crossing its fingers.

         Government counsel responds that the government is just “helping the defense.” If the

  Government was helping the defense, the defense would have received records in 2018. The

  prosecutor is obligated to produce these materials pursuant to Rule 16 and the prosecutor knows it.

  The issues were twice purportedly resolved in Court by agreement, the last time by issuance of

  subpoenas. Subpoenas have produced records, but those records have not been provided to the

  defense. The government has ignored the parties’ agreement.        The defense did not agree to an

  agreement that did not produce records. The defense twice traveled to the EDTX to have a hearing

  on these issues. The defense only gave up the hearing after reaching an agreement for production.

  The defense expected to receive documents. Instead, precisely when the government was supposed

  to produce documents, the government derailed the discovery process by secretly filing allegations

  against counsel. The “helping the defense” argument lacks candor and is evidence of bad faith.

          Government counsel further responds that that the defense seeks documents to attack the

  government’s conduct rather than for its defense. Again, this is not true. The prosecutor again


                                                    2
Case 4:16-cr-00176-ALM-KPJ Document 309 Filed 06/14/19 Page 3 of 5 PageID #: 4289



  misdirects the Court from the real issues. The defense seeks documents necessary for presentation of

  Mr. Balagia’s defenses. Such an allegation in the response to the defense pleading reveals a guilty

  conscious by government counsel. This argument in the pleading is evidence of bad faith by the

  government.

          In the Government’s Response, the government references some of the correspondence that

  was exchanged prior to the January 4 hearing. The full correspondence is attached to the defense

  motion. This correspondence as cited in the Response is misleading. This correspondence is only

  helpful to show the immense patience that the defense showed to the government counsel. It does

  not reflect any courtesy by the Government. Government counsel should not have needed a detailed

  explanation of what should be stated in the requests for information to government agencies with

  which it should be well familiar. The government knows what defense counsel needs and they know

  where it is kept. The Government attempted to prevent counsel from accessing the data, by

  pretending they did not know where such information would be kept. This is just more evidence of

  bad faith. Instead of attacking the government, the defense patiently explained exactly what the

  Government needed to do. Of course, it was not done. As a result, the defense needed the January 4

  hearing setting.   At the setting on January 4, the defense was again prepared to go forward with the

  disputed motions in hearing. But on January 4, the government again promised to comply with their

  discovery obligations. The defense only agreed to a resolution of the disputed motions after an agreed

  mechanism was in place to guarantee that the government fulfilled its obligations by asking for the

  right things from the right people. The mechanism agreed to was defense drafted subpoenas that were

  to be served upon identified agencies. The subpoenas were to be served and the documents produced

  pretrial and reviewed by the Court in camera if needed.

          Even with a mechanism, the government still avoided its obligation by dating the subpoenas

  for the trial date. Defense counsel caught this sneaky tactic and through a telephone hearing ensured


                                                    3
Case 4:16-cr-00176-ALM-KPJ Document 309 Filed 06/14/19 Page 4 of 5 PageID #: 4290



  that the Government was ordered to change the date of production to the agreed date of January 18.

  This is more evidence of bad faith by the government.

         Amazingly, the misconduct was not over, the government advised that some documents had

  been received by them, but since there was no formal procedure in place for in camera review, there

  was nothing the government could do. Defense counsel asked the Government to take the records

  to the Magistrate. The Government refused. The Honorable Magistrate Judge Nowak was contacted

  and of course she agreed to receive and review the documents. This is yet more evidence of bad faith

  by the government.

         The bad faith then escalated when instead of producing documents, the Government sought

  to taint the District Judge (and the rest of the Court in the EDTX) by secretly informing the District

  Judge that counsel had prior incidents of revocation of pro hac vice status in Pittsburgh which should

  have been disclosed to the EDTX.        Undersigned disputes that the revocation of pro hac status

  requires disclosure to other courts. If the Government was truly concerned about counsel’s fitness to

  practice law, Government counsel could have advised counsel she believed this incident required

  reporting. Instead, she secretly informed the Court in the hopes of removing counsel from this case

  without having to produce the discovery requested.

         It appears the government intends to produce these materials at the last minute when the

  defense will have insufficient time to review them. Review well in advance of trial, is required to

  determine if the materials are complete, if the defense needs additional materials, which witnesses the

  defense needs to prove its defenses, and which experts need to be designated to prove its defenses.

  Witnesses and experts in this case are spread out across the globe. If the Government does not comply

  with its obligations immediately, counsel will be forced to seek yet another trial continuance, again

  because of Government misconduct in failing to meet its discovery obligations.




                                                    4
Case 4:16-cr-00176-ALM-KPJ Document 309 Filed 06/14/19 Page 5 of 5 PageID #: 4291



          “The government has gone well beyond its discovery obligations.”            - Nonsense. The

  government has produced none of the disputed materials. This is a federal court and these

  federal prosecutors have charged a former police officer and respected lawyer of 25 years with federal

  crimes and refused for a year to provide him with evidence necessary to defend himself. Their

  allegations are unfounded, and yet Mr. Balagia faces prison and federal convictions when all he did

  was effectively represent clients. In the process, the prosecutors have ended the life of Balagia’s wife

  with the stress caused by these cruel charges.

          It is time for these games to end. The government needs to be sanctioned sufficiently to force

  compliance with its discovery obligations. Mr. Balagia respectfully requests sanctions be assessed at

  $7500 to cover the reasonable costs of the legal work necessary to litigate production of documents

  as well as daily sanctions of $1000 assessed to each prosecutor every day until they comply with their

  discovery obligations.

                                                                                 Respectfully submitted,

                                                             /S/DAPHNE PATTISON SILVERMAN
                                                                       Daphne Pattison Silverman
                                                                                  TBN 06739550
                                                                           Silverman Law Group
                                                                                    501 N. IH-35
                                                                                Austin, TX 78702
                                                                                  512-975-5880
                                                                               Fax: 512-597-1658
                                                                     daphnesilverman@gmail.com

                                              Certificate of Service

          I certify that on June 14, 2019, this document was filed with the Clerk of the Court using the
  electronic case filing system that automatically sends notice of electronic filing to the attorneys of
  record who have consented to accept such service.
                                                              /S/DAPHNE PATTISON SILVERMAN

                                                                             Daphne Pattison Silverman




                                                     5
